INTERNATIONAL SLEEPING CAR CO., PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.International Sleeping Car Co. v. CommissionerDocket Nos. 14769, 15308.United States Board of Tax Appeals14 B.T.A. 702; 1928 BTA LEXIS 2932; December 13, 1928, Promulgated *2932 Jules Laluque, for the petitioner.  Frank S. Easby-Smith, Esq., for the respondent.  VAN FOSSAN *702  OPINION.  VAN FOSSAN: Petitioner in these proceedings asks redetermination of deficiencies in income taxes for the years 1922 and 1923, for which respondent has determined deficiencies of $170.03 and $574.57, respectively.  The tax arose from certain rents due on account of the leasing by petitioner of a property located at 281 Fifth Avenue, New York City, the owner of the property being a nonresident alien *703  living in Paris, France.  By the terms of the rental agreement rent was payable to the owner at the rate of $19,950 per year, payable in francs at the rate of exchange on the date of the quarterly payment.  Under the provisions of section 221(a) of the Revenue Act of 1921 petitioner withheld on the date of payment 8 per cent of the amount of the rents, amounting in 1922 to 19,427.32 francs and to 24,702.10 francs in 1923, or the equivalent of $1,596.  At the time of payment to the collector of internal revenue the value of the French francs having in each case declined and the collector having refused to receive francs, petitioner tendered*2933  and paid the then equivalent in dollars.  The deficiencies represent the difference in the value of francs between the dates of withholding and the dates of payment to the United States.  The income was earned in the United States and its amount was fixed on the basis of American dollars at $19,950 per year.  The tax is 8 per cent of this amount, or $1,596, which amount was, or should have been withheld at the time of payment.  This amount also is the amount that should be paid regardless of fluctuations in the rates of foreign exchange.  The fact that for the convenience of the lessor the rental payments were converted into francs which depreciated before the withheld payments were paid to the collector of internal revenue can not be allowed to diminish the amount of taxes due the United States.  Judgment will be entered for the respondent.